Citation Nr: 0941015	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial rating greater than 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by Regional Offices (ROs) of 
the Department of Veterans Affairs.

In September 2009, the Veteran appeared and testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the claims 
folder.

The issues of entitlement to higher initial ratings for 
peripheral neuropathy of the right and left upper extremities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD has resulted in occupational and social 
impairment with deficiencies in work, family relations, mood 
and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, 4.132, 
Diagnostic Code (DC) 9411 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence or absence of such symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran's PTSD is evaluated under the criteria of DC 
9411.  See 38 C.F.R. § 4.132.  The RO has granted an initial 
30 percent rating which contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  
38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an initial 70 percent rating for 
PTSD have been met for the entire appeal period.  The Board 
notes that the Veteran's PTSD has resulted in occupational 
and social impairment with deficiencies in work, family 
relations, mood and inability to establish and maintain 
effective relationships.

The Veteran is a United States Marine who served in combat 
during the Vietnam War.  His combat experience was extensive, 
as evidenced by his award of the Combat Action Ribbon and 
Cross of Gallantry with Palm and Frame.  Thus, the Veteran's 
report of distressful recollections of combat events is 
consistent with his known service history.

The relevant record in this case includes the Veteran's VA 
clinical records, a November 2007 VA Compensation and Pension 
(C&P) examination report, an April 2008 statement from his 
treating VA physician, his testimony before the Board, and 
several statements from lay witnesses.  All of this evidence 
is consistent and deemed credible.

The Veteran and his spouse describe PTSD symptomatology 
involving nightmares, sleep impairment, daily recollections 
of combat, hypervigilance, increased startle response, 
avoidance behavior, feelings of estrangement, anger 
outbursts, survival guilt, social isolation and inability to 
establish effective working and familial relationships.

With respect to sleep impairment, the Veteran describes 
recurrent early awakenings wherein he often awakens scared 
and confused.  He does not sleep with his wife, and describes 
a prior episode of choking her when awakening from a bad 
dream.  With respect to social functioning, the Veteran 
denies any significant familial or friend relationships.  His 
only activities consist of gardening, yard work and spending 
time with his dog.  With respect to industrial relations, the 
Veteran has been gainfully employed for the last decade in a 
vocation involving technical skills which allows for a great 
deal of isolation.  He nonetheless reports significant 
difficulty when having to deal with co-workers.

The Veteran's VA clinical records and the November 2007 VA 
C&P examination report are significant for clinical findings 
of withdrawn behavior, sad mood, nervousness, blunted affect, 
suspiciousness and anxiety.  GAF scores have ranged from 50-
58.  In November 2007, the VA C&P examiner opined that the 
Veteran's highest GAF score was 50.

Additional evidence includes an April 2008 statement from the 
Veteran's treating physician which summarizes the Veteran's 
overall PTSD impairment as follows:

[The Veteran] has been seen for evaluation and 
treatment of Posttraumatic Stress Disorder (PTSD) 
since [sic] at the PTSD clinic, Department of 
Veterans Affairs, Frank Tejeda Outpatient Clinic 
in San Antonio Texas.  He has been seen for 
individual outpatient psychotherapy approximately 
once every two or three weeks.  The [V]eteran has 
been diagnosed with PTSD, chronic, and has 
considerable functional impairment due to 
symptoms of chronic PTSD.

[The Veteran] is working but has significant 
occupational problems due to difficulty with 
interpersonal stressors.  He has been able to 
maintain employment by avoiding people and 
working in a technical field, repairing air 
conditioners.  He has used all of his sick leave 
and vacation due to symptoms of low motivation 
and depressed and irritable mood that are direct 
consequences of chronic PTSD.  He has not been 
able to establish working relationships with co-
workers and supervisors, but has been able to 
perform his technical duties while avoiding 
contact with others except for the minimal 
necessary contact.  He has been threatened with 
disciplinary action and has had verbal 
admonishments for coming in late, skipping 
meetings, and not complying with administrative 
policies.

He also has considerable interpersonal difficulty 
and social isolation in personal life.  He has a 
very distant relationship with spouse and feels 
that she has stayed with him only because of 
their religious beliefs about marriage and 
financial dependence on him.  He does not have 
friends and chooses solitary activities whenever 
possible such as spending time with his dog or in 
his garden.  He also has significant sleep 
disruption including delayed onset, waking after 
sleep onset, and non-restorative sleep due to 
heightened symptoms of arousal, re-experiencing, 
and hypervigilance.  He has not maintained any 
network of social support or associate with any 
veterans or other social organizations because of 
irritability and discomfort around other people.

On review of the record, the Board finds that the April 2008 
summarization of the Veteran's PTSD symptoms and functional 
impairment is entitled to great probative weight.  First, 
this statement comes from the Veteran's treating VA physician 
who is intimately aware of the Veteran's PTSD symptomatology.  
Second, the Board has no reason to doubt the veracity of the 
Veteran's description of social and occupational impairment 
which provides the basis for the April 2008 opinion.

Overall, the lay and medical evidence in this case 
demonstrates that the Veteran's PTSD has resulted in 
occupational and social impairment with deficiencies in work, 
family relations, mood and inability to establish and 
maintain effective relationships.  Notably, the Veteran does 
not meet all the criteria for a rating greater than 30 
percent under DC 9411.

However, as explained in Mauerhan, the symptoms listed in 
VA's general rating formula for mental disorders serve as 
examples of the effects of the Veteran's PTSD that would 
justify a particular rating.  Furthermore, as noted by the 
Veteran's representative in the May 2009 informal hearing 
presentation, the provisions of 38 C.F.R. § 4.7 instruct VA 
to assign the highest schedular rating where a disability 
picture more nearly approximates the criteria for a higher 
rating.

Based upon the principles enunciated in Mauerhan and 
38 C.F.R. § 4.7, the Board finds that the Veteran's overall 
PTSD disability more nearly approximates the criteria for a 
70 percent rating since the inception of the appeal.  To this 
extent, the appeal is granted.

Clearly, however, the Board finds that the criteria for a 100 
percent rating for PTSD have not been met for any time during 
the appeal period.  It is not argued, or shown, that the 
Veteran's PTSD has ever been manifested by gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting others; intermittent inability to perform 
activities of daily living; any hygiene deficits; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or name.

As noted above, the criteria for a 100 percent schedular 
rating under DC 9411 requires "total" occupational and 
social impairment.  The Veteran's lowest GAF score of 50 
during the appeal period demonstrates an overall level of 
psychological, social, and occupational functioning no worse 
than serious in degree.  Additionally, despite his PTSD 
symptoms, the Veteran has been performing substantially 
gainful employment which is incompatible with a finding of 
"total" occupational impairment under DC 9411.  See 
generally Faust v. West, 13 Vet. App. 342, 355-56 (2000); 
38 C.F.R. § 4.16(a).

The Board also acknowledges the testimony provided by the 
Veteran in this case.  The Board does not doubt that the 
Veteran misses days of work due to PTSD.  However, VA's 
General Counsel has noted that the schedular criteria are 
intended to compensate for considerable periods of time lost 
from work, and that medical leave, leaves of absence, and 
other routine accommodations for periods of incapacity are 
provided by employers.  VAOPGCPREC 5-2005 (Nov. 25, 2005).  
The high level of compensation, at the 70 percent rate, 
reflects consideration of these factors (such as missed days 
from work).

The VA examination report, VA clinical records, testimony and 
lay witness descriptions of the severity of the Veteran's 
PTSD, while credible, clearly do not show that the Veteran's 
PTSD has resulted in total occupational and social 
impairment.  This evidence constitutes highly probative 
evidence against consideration of a rating greater than 70 
percent for any time during the appeal period.  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b).

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected PTSD disability has on his ability to work 
and perform the daily activities of living.  In this case, 
the Veteran has been assigned a 70 percent schedular rating 
under the provisions of 38 C.F.R. § 4.7.  That is, the Board 
has determined that the Veteran does not fully meet the 
criteria for a 70 percent rating under DC 9411 but that, with 
consideration of all factors, the Veteran more nearly 
approximates the criteria for a 70 percent rating.  There are 
no unusual aspects of his disability not contemplated in the 
schedular criteria.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, the Veteran is challenging the initial evaluation 
assigned following a grant of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and his VA clinical records.  The Veteran has not referred to 
any additional, unobtained, available, relevant evidence.

The Veteran was also afforded VA C&P examination in November 
2007, and he supplemented the record with a statement from 
his treating VA physician.  Notably, this examiner's opinion 
has been accepted in full and forms the basis for the 70 
percent award in this case.  The Veteran does not currently 
claim total disability.  As there is no lay or medical 
evidence suggesting an increased severity of symptoms to the 
extent that a 100 percent rating could be assigned, there is 
no duty to provide further medical examination on the 
increased and initial rating claims.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

A 70 percent initial rating for PTSD is granted.


REMAND

At his September 2009 hearing, the Veteran testified to a 
significant worsening of his peripheral neuropathy symptoms 
since his last VA examination in January 2009.  Notably, the 
Veteran reported concern that his lack of sensory perception 
in the hands and feet were placing him in dangerous workplace 
situations.  

On review of the record, the Board cannot determine whether 
the January 2009 VA C&P examination report adequately 
addresses his current peripheral neuropathy symptoms.  As 
such, the Board finds that additional VA C&P examination is 
warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).

Notably, the Veteran has an increased rating claim for 
peripheral neuropathy of the lower extremities currently 
pending RO review and adjudication.  This claim is not 
currently before the Board.  However, in the interests of 
economizing on VA resources, the Veteran should be provided 
an examination which evaluates his peripheral neuropathy of 
the upper and lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records 
of VA treatment since March 2008.

2.  Thereafter, schedule the Veteran for 
appropriate examination to determine the 
nature and severity of his peripheral 
neuropathy of the upper and lower 
extremities.  The claims folder should be 
provided to the examiner for review.  Any 
further testing, such as electrodiagnostic 
testing, should be conducted if clinically 
indicated.

The examiner should separately evaluate 
the Veteran's functional impairment 
involving peripheral neuropathy in each 
extremity, including factors such as the 
extent and severity of sensory deficit, 
strength and balance.

3.  Upon completion of the above, 
readjudicate the claims for higher ratings 
for peripheral neuropathy of the upper 
extremities.  If any benefit sought on 
appeal remains denied, provide the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


